    Case 5:19-cv-00173-H Document 7 Filed 08/20/19              Page 1 of 13 PageID 178


                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                LUBBOCK DIVISION

APEX BILLING SOLUTIONS, LLC,                  $
                                              $
        Plaintiff,                            $
                                              $                     No. 5:19-CV-00173-H
v                                             $
                                              $
STARNIK SYSTEMS, INC.,                        $

                                              $
        Defendant.                            $


                          MEMORANDUM OPINION AND ORDER

        PlaintiffApex Billing Solutions, LLC,     seeks a temporary resffaining order requiring

Defendant Starnik Systems, Inc., to restore Apex's access to utility-billing software that

Starnik has licensed to Apex under contract. Starnik apparently terminated Apex's access to

the softwarcbecause it believes Apex breached the conffact's non-assignment provision.

Apex claims that Starnik's refusal to restore Apex's access to the software violates Section

5(B) of the parties'Application Services Agreement, which provides for a2L-day period that

Apex views as an unconditional period in which it may cure any breach. Despite Apex's

thorough briefing and supporting declarations, the Court denies the motion because Apex

cannot satisff its heavy burden of showing a substantial likelihood of success on the merits

and a substantial threat of irrep arable harm absent a resffaining order.

l.      Background

        A.      Parties

        Apex is a Georgia limited liability company with its principal place of business in

Columbus, Georgra. Apex's business involves the provision of billing, collection, and

reimbursement services for its customers.
  Case 5:19-cv-00173-H Document 7 Filed 08/20/19                Page 2 of 13 PageID 179


       Starnik is a Texas corporation with its principal place of business in Lubbock, Texas.

Starnik is a licensor of utility billing software.

       B.      Factual History

       On August 20, 2009, Apex and Starnik entered into an Application Services

Agreement under which Starnik agreed to license utility billing software to Apex. Compl.

nn.   Section 5(B) of the Agreement provides that either party "may terminate this

agreement for material breach by the other party by providing notice to the breachingparty,

which termination shall occur automatically if such breach is not cured within a period of

twenty-one (21) days following such notice." Thompson Decl. Ex.           A at Section 5(B).

Section 5(B) also states that "[t]ermination forbreach will not preclude the terminating

party from exercising any other remedies forbreach."       Id. The Agreement also contains     a


non-assignment provision that requires Apex to obtain permission from Starnik before Apex

may assign its rights under the conffact, and the non-assignment provision expressly states

that changes in the control of Apex are considered assignments. Id. at Section 13.

       On August 8, 2019, Conservice acquired all of Apex's outstanding equity interests.

Apex claims that, as a business entity, it continues to exist and function in the same

capacity. Compl. nL4. On August 15,2019, Starnik sent Apex           a   Notice of Breach of

Contract, stating that Conservice's acquisition of Apex constituted a "matertalbreach" that

entitled Starnik to terminate the Agreement. SeeThompson Decl., Ex. C. Starnik's Notice

of Breach of Contract stated that "[i]n the event that we are unable to come to an agreement

with Apex concerning cure of the Breach prior to such time, the Agreement will

automatically terminate    2l   days following Apex's receipt of this Notice of Breach   of

Contract." Id.


                                                     2
  Case 5:19-cv-00173-H Document 7 Filed 08/20/19                      Page 3 of 13 PageID 180


           Apex claims that the parties then commenced a period of unsuccessful attempts to

resolve the dispute, which culminated in a phone call between Conservice and Starnik on

August L6,2019. Compl. 1122. Apex alleges that, during this phone call, Starnik requested

an upfront payment of $3 million in exchange for the restoration of access to the software,

and Apex refused Starnik's offer       . Id,   Apex further claims that Starnik failed to make its

attorneys available for discussions aimed at resolving the dispute. Id.        atnn.
       Apex alleges that, after the call ended, Starnik blocked Apex and its customers from

accessing the licensed software.       Id. atn24. Subsequently, Apex sent Starnik a letter

requesting that Starnik restore Apex's access,         See   Thompson Decl., Ex. C. Apex claims

that Starnik has not responded to that letter. Compl. n26.

       Apex alleges that, as of August 19,2019, Apex employees areunable to "bill, run

reports, post payments, run automated clearing house functions, or complete moveout bills"

and that Apex customers are having difficulty logging onto the system. Id. at 27 . Per

Apex's complaint, Starnik's failure to restore Apex's access to the licensed software has left

over 450 properfy owners, over 50,000 households, and several major corporations unable

to pay theirbills. Id. atn25. Apex further alleges that Starnik's actions have subjected

many utilities and property owners to potential violations of ordinances requiring timely

billing.   See   Plarntiffs Brief at 5-6.

2.     Legal Standards

       A federal court may issue a temporary restraining order without notice to the adverse

party only if "specific facts in an affidavit or a verified complaint clearly show that

immediate andLffeparable injury, loss, or damage will result to the movantbefore the

adverse party canbe heard in opposition" and "the movant's attorney certifies in writing



                                                      3
     Case 5:19-cv-00173-H Document 7 Filed 08/20/19                 Page 4 of 13 PageID 181


any efforts made to give notice and the reasons why it should not be required.          " Fed. R. Civ.
P. 6s(b)(1XA)-(B).

         Additionally, a movant seeking preliminary injunctive relief must establish (1) "a

substantial likelihood that the movant will prevail on the merits"; (2) a "substantial threat

that ffreparable harm will result if the injunction is not granted"; (3) a "threatened injury [to

the movant that] outweighs the threatened harm to the defendant"; and (4) that "the

granting of the preliminary injunction will not disserve the public interest." Clarkv. Prichard,

8L2F.2d991,993 (5th Cir. 1987). The same criteria arc applicable to temporary restraining

orders.   See   May v. Wells Fargo Home Mortg,,2013 WL 2367769, dt* 1 (N.D. Tex. May 30,

2013) (Fttzwater, C.J.) (quoting Asadoorian v. Travis,20lJ       WL 2224984, dt*l (D. Mass.

June 7 , 2011)).

         A preliminary injunction is "an exffaordinary remedy, not available unless the

plaintiffcarries his burden of persuasion   as   to all of the four prerequisites." Canal Auth. of

State of Fla. v, Callaway,489   F.2d 567, 576 (Sth Cir. 1974). Preliminary injunctions are "not

to be granted routinely, but only when the movant, by a clear showing, carries the burden of

persuasion." fonesv. Buslt, I22F. Supp. 2d7I3,718 (N.D. Tex.2000) (Fitzwater, J.), affd,

244F.3d 134 (5th Cir. 2000) (unpublished). "The decision to grant a preliminary injunction

'is to be treated as the exception rather than the     rule."' Id. (quottng   Miss, Power & Light Co.   v.


United Gas Pipe Line Co,,760F.2d 618, 621 (Sth Cir.1985) (stating that movant must "clearly

carr[y] the burden of persuasion")). "'The decision whether to grant a preliminary

injunction is within the discretion of the court, but it is an extraordinary remedy that should

only be granted if the movant has clearly carried its burden."' John Crane Prod. Solutions, Inc.

v,   R2R&D, LLC,861 F. Supp. 2d792,794 (N.D. Tex. 2012) (Fitzwater, C.J.) (quoting TGI


                                                   4
  Case 5:19-cv-00173-H Document 7 Filed 08/20/19                     Page 5 of 13 PageID 182


Friday's, Inc. v, Great Nw. Rest., Inc,, 652 F. Supp.2d763,767 (N.D. Tex. 2009) (Fitzwater,

C.J.)). Its primary purpose is "to preserve the court's ability to render a meaningful decision

after a trtal on the merits.   "   Callaway, 489 F .2d at 57 3 .

3.     Analysis

       A.       Substantial Likelihood of Prevailing on the Merits

       To demonsffate a substantial likelihood of success on the merits, Apex "must present

a prima facie case but need not show         that [it] is certain to win." Janvey   v.   Alguire,647 F.3d

585, 596 (5th Clr.2011) (quoting 11A Charles Alan Wright, Arthur R. Miller, Mary Kay

Kane, Federal Practice & Procedure 52948.3 (2d ed. 1995)). In making its determination,

the Court refers to "the standards provided by the substantive         law."   Roho, Inc. v, Marquis,

902 F ,2d 356,358 (5th    Cir. 1990) (citation omitted).

       Apex argues that the question of whether the transaction bet'ween Apex and

Conservice constituted a material breach is properly addressed to the finder of fact.

Additionally, Apex contends that ithas a substantial likelihood of prevailing on the merits

of its claim that the Agreement remained in full force during the 21,-day period provided for

in Section 5(B) of the Agreement. SeeThompson Decl. Ex. A at Section 5(B). Apex refers

to the 21.-day period as a timeframe during which a breaching party unambiguously retained

the right to cure a materialbreach, and it argues that Starnik's words and actions

demonstrate that Starnik's interpretation of the Zl-day period was identical to Apex's

understanding.    See Apex     Billing Solutions' Brief in Support of its Emergency Motion for an

Ex Parte Temporary Restraining Order ("Plaintiffs Brief')           at34.    The Court, however, is

not persuaded that Apex has demonstrated a sufficiently high likelihood of success to merit




                                                       5
  Case 5:19-cv-00173-H Document 7 Filed 08/20/19                 Page 6 of 13 PageID 183


an ex parte temporary resffaining order because a plausible interpretation of the Agreement

would allow Starnik to withhold performance before the 2l-day period had expired.

          Apex's likelihood of success on the underlying contention that it did not materially

breach its contract with Starnik by transferring conffol of its business to Conservice is

uncertain. The Agreement includes a non-assignment provision, which states that Apex

lacked the right to assign or otherwise ffansfer its rights and obligations under the

Agreement to another party, including through a change in control, without prior written

consent from Starnik. Thompson Decl. Ex.        A at Section 13. As Apex recognrzes, Apex

arguably breached the conffact when it signaled its continued intent to assign its rights

under the Agreement to Conservice. While Apex correctly notes that the materiality of a

breach is a question for the finder of fact, the mere establishment of a trtable issue of fact

falls short of the standard for entitlement to preliminary injunctive relief.   See   Callaway,489

F .2d   at 57 6.

          Apex's argument that it is likely to succeed on the merits rests more firmly on its

contention that the 2l-day period provided under the Agreement gives an opportunity to

cure even if Apex's business ffansaction with Conservice constitutes a materual breach. The

Agreement provides that either party may terminate the contract for matertalbreach "by

providing notice to the breachin g party , which termination shall occur automatically if such

breach is not cured within a period of twenty-one (21) days following such notice."

Thompson Decl. Ex. A at Section 5(B). Apex contends on this basis that "plain language

thus confirms that the Agreement remains in fulI effect for 21 days after notice of a material

breach is given." Plaintiffs Brief at 10.




                                                 6
 Case 5:19-cv-00173-H Document 7 Filed 08/20/19                Page 7 of 13 PageID 184


        A close reading of the conffact's termination provision, however, reveals fwo

plausible interpretations. On the one hand, as Apex urges, the "which" clause couldbe

resffictive-defining the only method of termination and providing an unqualified 2l-day

cure period. Starnik's letter to Apex regarding Apex's alleged breach aryuably supports this

interpretation because it references the conffact's automatic-termination provision " [i]n the

event that we are unable to come to an agreement with Apex concerning cure of the Breach

prior to such time."   See   Thompson Decl. Ex. C.

        On the other hand, a plausible alternative reading is that the 2l-day period provides

only for a deadline, the passage of which triggers automatic termination, rather than

allowing the breaching party an ironclad opportunity during which to cure. The primary

portion of the termination provision states unequivocally that "[e]ither party may terminate

this agreement for materralbreach by the other party by providing notice to the breaching

party." The remainder of the termination provision could plausibly be read to create an

additional means of termination-automatic termination 2L days after notice if the breach is

not cured-but not an unlimited to right to cure. After all, it is foreseeable that parties to   a


contract such as the one in dispute here could attempt to resolve the dispute but reach an

impasse before the expiration of the Zl-day period. Would the aggrieved party be forced to

allow the 2l-day period to expire despite knowing that the breaching party would not cure

the breach, or could it give notice of termination? The Court views the latter possibility at

least a plausible interpretation.

        Finally, Apex's interpretation arguably violates the surplusage canon of construction.

Antonin Scalia & Bryan A. Garner, Reading Law: The Interpretation of Legal Texts I74,

176   (20L2). If the sole means of terminating the conffact is after a2l-day cure period, the



                                                7
  Case 5:19-cv-00173-H Document 7 Filed 08/20/19                  Page 8 of 13 PageID 185


word "automatically" arguably becomes unnecessary. Apex's interpretation fails to address

the parties'purpose in including the word "automatically," and courts ordinarily do not

presume that a conffactual term has no effect. See id.

        Apex urges that Starnik "understood that the Agreement provided Apex 21 days to

cure its alleged breach and that the Agreement was continuing during the 2l-day cure

period." Plaintiffs Brief at4. Yet the sole evidence for this proposition is Starnik's

statement that "[i]n the event that we are unable to come to an agreement with Apex

concerning cure of the Breach prior to such time, the Agreement will automatically

terminate   2l   days following Apex's receipt of this Notice of Breach of Conffact."

Thompson Decl. Ex. C. Starnik's statement, however, is not necessarily inconsistent with

the alternative reading of the Agreement, under which the 2l-day provision merely initiates

a period at the expiration of    which the Agreement automatically terminates.

        The Court is also mindful of the differences befween the Agreement's language

regarding the Zl-day period and conffact language that unambiguously provides for an

unqualified cure period. For instance, a conffact might provide a party with the right to

terminate a contract subject to an explicitly labeled "cure period" or expressly condition

termination on the breaching party's failure to cure within a specified period. In Ryan, LLC

v. Inspired Deu,,   LLC, for example, the contract provided that "[i]n the event Inspired fails to

provide such facilities or perform services as required [by the Marketing Agreement],       as


determined appropriate by Ryan, Ryan shall, after providing Inspired with notice as

required [by the Marketing Agreement] and subject to a sixty (60) day cure period, have the

option of providing such facilities and services." No. 3:1.2-CY-02391-O, 2013 WL

121370L2, at *4 (N.D. Tex. July 18,2013) (O'Connor,         J.). Similarly, in Made2Manage   Syt,,




                                                   8
  Case 5:19-cv-00173-H Document 7 Filed 08/20/19                    Page 9 of 13 PageID 186


Inc. v. ADS   lrfo   .t/r,, fnc., the contract made clear that "[t]his Agreement may only be

terminated upon written notice if ADS commits a breach hereof and fails to cure such

within thirty (30) days after written notice of the breach from M2M.          "   No. 1:02-CV- 1405-

LJM-WTL,2003 WL 21508235, at *2 (S.D. Ind. June 24,2003);                see also   Nasyroyay.

Immunomedics, Inc.,     No. CIV.A. L4-1269 SRC,2015 WL4388310, at *1 (D.N.J. July                15,

20L5) ("Any such termination shall become effective at the end of such [cure period] unless

the Breaching Party has cured any such breach or default prior to the expiration of such

[cure period]."). In conffast to these unambiguous contract provisions providing for a

protected cure period, the provision at issue here appears to be subject to differing

interpretations.

         Considering the circumstances as a whole and given the conflicting plausible

interpretations, the Court concludes that Apex has not met the high burden of showing a

substantial likelihood of success to   justiff an ex parte temporary restraining order. The

Court does not issue an opinion on the ultimate resolution of the question, which shouldbe

resolved after full briefing and not under an emergency-motion timetable.

         B.     Substantial Threat of Irep arable Injury

         Apex argues that the disruptions to its business resulting from Starnik's refusal to

reinstate Apex's access to the licensed software pose a substantial threat of irreparable

injury. In its brief, Apex points to financial damages and the loss of its customers' good will

as evidence of its   claim to a substantial threat of irreparable   injury.   SeePlatntiffs Brief at

r2-t3.

         The monetary nature of a movant's asserted injuries, however, weighs heavily

against a claim of rreparable harm. See Sampsonv. Murray,415 U.S.61,90 (1974J Morgan



                                                   9
 Case 5:19-cv-00173-H Document 7 Filed 08/20/19                  Page 10 of 13 PageID 187


v, Fletcher,   518F.2d236,240 (Sth Cir. 1975). A court will not find ffreparable harm unless

the movant can show that the loss cannot be measured in money damages. Millennium

Restaurants Grp., Inc, v. City of Dallas, Texas, 181   F. Supp. 2d659,666 (N.D. Tex. 2001)

(Fish, J.) (citin g Hardin v. Houston Chronicle Publishing Compan!, 426 F . Supp. ILL4,      111   7-18

(S.D. Tex. 1977), affd, 572F .2d 1106 (5th Cir.1978)).

         The Fifth Circuit has held that a relatively new business's loss of good      will "is
usually compensable in money damages." DFW Metro Line Services v. Southwestern Bell

Telephone Co., 901    F.2d1,267, L269 (5th Cir. 1990). Later cases have extended this principle

to established businesses. A district court held that "losing customers and goodwill without

showing that monetary damages are an inadequate remedy is insufficient to establish

Lrreparable    harm." Sun Water S/s., Inc. v. Vitasalus, Inc., No. CIV.A. 4:05-CV-574-Y,2007

WL 820280, at*6 O{.D. Tex. Mar. 8,2007) (lVleans, J.). This principle holds true even if

"the pecuniary rUury [is] difficult to calculate." Id. (quoting Millennium Restaurants Grp,,

181   F. Supp. 2d at 666).

        Apex has not shown that monetary damages would be inadequate to compensate it

for the claimed loss of customers and good     will. The "[l]oss   of business is plainly

calculable." Fucich Contracting, Inc. v. Shread-Kuyrkendall &    Assocs.,   fnc,, No. CV 18-2885,

2018   WL 7I98I76, at*3 (E.D.La. Dec. 10, 2018). If Apex were to prevail on the merits,

the Court could award monetary damages for lost business in the amount of the difference

befween Apex's book of business before Starnik barred Apex's access to the licensed

software and after Starnik's alleged breach has ended.

        Moreover, the loss of good will is generally compensable through monetary

damages, and this is especially so when there is a short time period during which good             will


                                                  10
 Case 5:19-cv-00173-H Document 7 Filed 08/20/19                   Page 11 of 13 PageID 188


is   lost.   See   TRAVELHOST, Inc, tt. Figg, No. 3:11-CV-0455-D,   20lI WL    6009096, at *4

(N.D. Tex. Nov. 22,2011) (Fitzwater, C.J.); accord Texas Maine & Brokerage, Inc. v,

Bennington Marine, LLC,       No. L:I2-CY-397,2012 WL L2888827, at *5-6 (E.D. Tex. Ocl 77,

2012), report and recommendation adopte4 No. I:12-CY-397,2012          WL   12892168 (E.D. Tex.

Nov. 9, 2012).

             The only authodfy that Apex cites in support of its contention that the loss of

business and good        will constitutes irreparable harm, CompuCom Sys.,Inc. y. Wl Glob., LLC,

No.3:14-CY-3625-L,20l4WL 12531270 (N.D. Tex. Oct. 23,2014), is inapposite. First,

the evidence presented in that case clearly established that the defendant "prematurely

terminated the parties'agreement in violation of the agreement." Id.        at*1. Here, in

contrast, the parties' conduct, the contractual provisions, and the resulting liability are less

certain. Moreover, the plaintiff rn CompuCom established a substantial threat of ineparable

harm because substantial liens and demands by the defendant and the defendant's

subcontractors were being made against the plaintiffs clients and customers. Id. at*Z,

Here, Apex has not shown a similar substantial threat of irreparable injury. Notably, the

defendant in CompuCom"did not file a response to Plaintiffs Motion for a Preliminary

Injunction" and "had no contact, verbal or written, with the court." Id. atx2. Here,

however, Starnik has not failed to comply with court orders and has had no opporruniry to

be heard in this Court. In sum, CompuCom does not establish that Apex can meet its

substantial burden to obtain an ex parte temporary resffaining order.

             Moreover, Apex has notably not pled facts or otherwise explained why it could not

mitigate the harm that Starnik's alleged breach poses by obtaining similar services from

another software licensor. Although Apex claims that it is "unable to continue its business



                                                   1i
 Case 5:19-cv-00173-H Document 7 Filed 08/20/19                     Page 12 of 13 PageID 189


operations without access to the Starnik-licensed software," Plaintiffs Brief at13, it does

not explain why alternative software products would be deficient. Correspondence befween

the parties demonsffates that Apex has requested that Starnik prepare a final back-up of

Apex's data, pursuant to Section 5(D) of the Agreement. SeePlatntiffs Brief, Ex. C.

Accordingly, Lt appears that Apex has taken steps to prepare for altemative services, which

would be unsurprising given that Apex arguably breached the Agreement with Starnik by

undertaking to consummate the business ffansaction with Conservice and the alleged cure

period lasts only   2l   days. Alternative software services could mitigate any possibility of

Lrreparable harm to      Apex. The Court would require additional information concerning the

deficiency of the alternative software licensors that are avaLlable to Apex before entering

preliminary injunctive relief.

       Finally, Apex argues that Starnik's alleged breach poses a threat of irreparable harm

to its customers, who are consequently unable to comply with their own legal requirements.

Apex, however, has not pointed to authority that allows it to assert the interests of its

customers in an application for a temporary restraining order. Another district court

concluded that a business lacks standing to assert the interests of its customers in a motion

for preliminary injunctive relief.    See Hospice   Advantage, LLC v. St. Joseph Hospice,   ZZC No.

5:13-CV-56-KS-MTP,2013 WL L2108219,                 at*l (S.D. Miss.Apr. t2,20t3).
       Because Apex has not adequately alleged that the disruption to its business cannot be

remedied by monetary damages, Apex has failed to demonsffate a substantial threat of

Lneparable harm.




                                                     12
 Case 5:19-cv-00173-H Document 7 Filed 08/20/19           Page 13 of 13 PageID 190


4.     Conclusion

       For the foregoing reasons, the Court denies Apex's motion for an ex parte temporary

restraining order.

       SO ORDERED     tnirffiuy    of August, 2019.




                                         J        WESLEY
                                                   STATES DISTRICT           E




                                             13
